Citation Nr: 1302415	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent prior to January 25, 2011, and greater than 30 percent thereafter, for service-connected asbestosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for asbestosis and assigned a noncompensable disability rating, effective October 31, 2006.  

During the pendency of this appeal, the RO increased the Veteran's initial disability rating for service-connected asbestosis to 10 percent in an August 2007 rating decision.  In January 2011, the Board remanded the matter to the Appeals Management Center (AMC) for a VA respiratory examination in order to assess the current severity of the Veteran's disability.  Upon review of the data obtained at the January 2011 examination, provided pursuant to the Board's remand order, the RO issued a June 2011 rating decision increasing the disability rating for service-connected asbestosis to 30 percent, effective January 25, 2011.  Subsequently, in August 2011, the Board remanded the matter a second time to obtain additional examination data.

In January 2008, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  However, in April 2008, he submitted a response form withdrawing this hearing request in writing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In August 2012, the Louisville RO deferred adjudication of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pending completion of all necessary development.  Accordingly, the Board continues to refer that issue to the AOJ for appropriate action.  See August 2011 Board Remand.  As the Veteran has not alleged that he is unable to work as a result of his service-connected asbestosis, entitlement to a TDIU is not a component of the claim for an increased rating currently on appeal, and, consequently, the Board does not have jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 25, 2011, the Veteran's asbestosis was manifested by a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) value of 71.8 percent of predicted diffusion capacity.  

2.  As of January 25, 2011, the Veteran's asbestosis is manifested by a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) value of 56 percent of predicted diffusion capacity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service-connected asbestosis, prior to January 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.96, 4.97, Diagnostic Code 6833 (2012).

2.  The criteria for a rating greater than 30 percent for service-connected asbestosis, as of January 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.96, 4.97, Diagnostic Code 6833 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons or bases for its findings and conclusions on all material issues of fact and law, there is no need to discuss, in exhaustive detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (explaining that the Board must review the entire record, but need not explicitly discuss every individual piece of evidence in the record).  Accordingly, the analysis below will focus on an evaluation of the material evidence of record and whether this evidence substantiates, or fails to substantiate, the claim on appeal.  Therefore, the Veteran should not assume that the Board has overlooked evidence that is not explicitly referenced in the following discussion.  See generally Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, VA has met its obligation to notify and assist the Veteran as to the claim for a higher initial disability rating for asbestosis.  See id.

Upon receipt of an application for benefits, VA is required to notify the Veteran, and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  As part of that notice, VA must indicate which portion of that information and evidence the Veteran must provide and which portion VA will attempt to obtain on the Veteran's behalf.  Id.  Therefore, the United States Court of Appeals for Veterans Claims (Court) explained that proper notice will inform the Veteran of any information or evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio, 16 Vet. App. at 186-87.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the duty to notify the Veteran of the information and evidence that will assist in substantiating, or is necessary to substantiate, the claim, under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), applies to all five elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) the effective date.  Id. at 484.  Proper notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Hartman, 483 F.3d at 1314; Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) (holding that the words "[u]pon receipt" and "when" in the statutory and regulatory provisions require notice prior to an initial unfavorable AOJ decision on a service-connection claim). 

Here, in December 2006, prior to initial adjudication of the Veteran's claim, the RO sent a notice letter that fully satisfied these requirements.  See 38 U.S.C.A. 
§ 5103(a); Dingess, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187; 
38 C.F.R. § 3.159(b).  Furthermore, where a claim for service connection has already been granted, and an initial rating and effective date is assigned, additional 38 U.S.C.A. § 5103(a) notice requirements are not triggered when a Notice of Disagreement (NOD) with the RO's initial rating assignment is filed because the purpose that notice is intended to serve was fulfilled when the claim for service connection was granted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess, 19 Vet. App. at 490.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the "downstream elements" of the initial rating and effective date assigned.  See Goodwin, 22 Vet. App. at 136-37; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, as the Veteran's claim for service connection for asbestosis was granted in the April 2007 rating decision.  Consequently, no further notice addressing the disability rating assigned for asbestosis was required, and the Veteran has not alleged any defective VCAA notice or resulting prejudice to his claim for a higher initial disability rating for asbestosis.  See Goodwin, 22 Vet. App. at 136-37.

As the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency, VA has met its obligations under all statutory and regulatory notice provisions.  See generally Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004) (holding that the rule of prejudicial error applies to cases involving VCAA notice requirements).  

In addition to the notice requirements described above, the receipt of an application for benefits also triggers VA's duty to make reasonable efforts to help the Veteran obtain the evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  These efforts include (1) obtaining relevant records adequately identified by the Veteran and (2) providing with Veteran with a medical examination, or obtaining a medical opinion, when necessary to make a decision on the claim.  Id.  Here, the Veteran's service records, VA treatment records, and all private records submitted by the Veteran have been associated with the claims folder.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c) (1)-(3).  The Veteran has not identified, and authorized VA to obtain, any additional private records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

The RO and AMC asked the Veteran to provide the necessary identifying information and authorization of release for any private records he wanted VA to obtain in letters dated December 2006 and September 2011.  In February 2007, prior to the April 2007 grant of service connection, the Veteran informed VA that a private law firm was in possession of medical records showing that he had been diagnosed with asbestosis.  However, he did not submit the required authorization for VA to obtain those records, and he has not indicated that the records are relevant to his appeal for a higher initial disability rating.  Similarly, VA treatment records show that the Veteran has received treatment from a private pulmonologist, but he has not asked VA to obtain these records and has not provided the necessary identifying information or authorization to obtain these records.  

When the Veteran was most recently asked to submit "any treatment records pertinent to your claimed condition," or to return the enclosed authorization form if he wanted VA to obtain records on his behalf, in a September 2011 letter, he responded only by submitting an additional private medical record and did not ask VA to obtain any other records on his behalf.  Accordingly, as the Veteran has been provided with sufficient opportunity to provide VA with all necessary identifying information and authorization to obtain any additional private medical records that he would like VA to consider, and has not responded with requests to obtain additional private records, or the authorization required, no additional efforts to obtain these records are warranted.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1); see also Segars v. Shinseki, 23 Vet. App. 290, 293 (2009) (explaining that the content of documents is irrelevant to the question of whether VA failed to assist in obtaining adequately identified relevant records).  Therefore, VA's duty to obtain all adequately identified relevant records has been met.  See 38 U.S.C.A. 
§ 5103A(a)-(c); 38 C.F.R. § 3.159(c).

The Secretary's duty to assist includes providing the Veteran with a medical examination, or obtaining a medical opinion, when necessary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (analyzing the requirements of § 5103A(d)); 38 C.F.R. § 3.159(c)(4).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to allow the Board to conduct a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2.

Here, the Veteran was provided with VA examinations in May 2007 and January 2011.  In May 2007, the examiner reviewed the Veteran's relevant medical history, reported symptoms, and treatment; conducted a physical examination; and obtained relevant test data, including x-ray and computed tomography (CT) scan reports and a pulmonary function test (PFT) report.  See Daves v. Nicholson, 21 Vet. App. 46, 50 (2007) (holding that the duty to provide a medical examination may include administering reasonable tests and other examinations necessary to render a meaningful medical opinion); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code (DC) 6833; 71 Fed. Reg. 52457 (September 6, 2006) (explaining that interstitial lung disease is evaluated primarily on the basis of PFTs).  Although the claims file was not available for review in May 2007, the examination report provided was nevertheless thorough and accurate when compared with the evidence in the claims folder at that time, and, in any case, the Veteran was provided with another VA examination in January 2011 where the examiner was able to review his claims file.  The January 2011 examiner also reviewed the Veteran's relevant medical history, reported symptoms, and treatment; conducted a physical examination; and obtained the relevant test data.  Id.  The examiner also provided an opinion on the etiology of the Veteran's various respiratory symptoms and, as discussed further below, an opinion on which pulmonary function data is most medically relevant when assessing the severity of the Veteran's asbestosis.  

As the VA examiners provided sufficient information to facilitate a fully informed evaluation of the Veteran's service-connected asbestosis, and provided this information in consideration of his medical history, including the lay reports of his symptomatology, VA's duty to provide a thorough and contemporaneous examination has been met.  See 38 U.S.C.A. § 5103A(d); Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124 (1991); 38 C.F.R. § 3.159(c)(4).  Therefore, as the Veteran's records have been obtained and he has been provided with an adequate VA examination, VA has fulfilled the duty to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such error remaining is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II.  Right to Compliance with Remand Orders

A remand by the Board confers a right to compliance with the remand order on the Veteran, as a matter of law, and imposes a concomitant duty to ensure compliance with the terms of the remand on VA.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, it is substantial compliance, not perfect compliance, which is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); compare D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there is substantial compliance with a remand directive requesting a medical opinion when the opinion provided is sufficient to resolve the issue for which an advisory medical opinion was requested), with Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (holding that there was no substantial compliance with the Board's remand directive where the examiner indicated that she was confused by the question asked by the Board and did not provide the requested information).  Here, the Board is satisfied that AMC substantially complied with the Board's January 2011 and August 2011 remand orders.  

In January 2011, the Board directed the AMC to obtain any additional relevant VA treatment records and to provide the Veteran with a VA examination in order to assess the current severity of his asbestosis.  The Board also directed the VA examiner to distinguish the symptoms caused by the Veteran's asbestosis from those caused by other nonservice-connected disorders.  

In August 2011, the Board directed the RO to obtain any additional private or VA treatment records, including any existing maximum exercise capacity, measured by oxygen consumption data from the June 2007 PFT, and to request an addendum from the January 2011 VA examiner for specific PFT data on the Veteran's maximum exercise capacity, measured by oxygen consumption, and his diffusion capacity of the lung for carbon monoxide, measured by the single breath method (DLCO(SB)) after the use of a bronchodilator.  The Board further directed that a new PFT report must be obtained if the examiner could not provide the requested data from the existing report, and directed the RO to inform the Veteran if maximum exercise capacity data was not available from his June 2007 PFT.  

Review of the record shows that the AMC requested all necessary information from the Veteran in a letter dated September 2011, subsequently obtained all available VA and private records, associated a complete copy of the June 2007 PFT with the claims folder, provided the Veteran with the requested VA examination in January 2011, and obtained an addendum from the examiner in September 2011. 

As the June 2007 PFT associated with the file shows that no maximum exercise capacity data, measured by maximum oxygen consumption, was recorded at the June 2007 examination, the AMC substantially complied with the Board's request to document this information in the record.  See Dyment, 13 Vet. App. at 146-47.  However, the September 2011 notice letter erroneously informed the Veteran that this information was associated with the file and the examiner did not provide the specific data requested in the Board's August 2011 remand in the September 2011 addendum provided.  Nevertheless, the AMC's September 2011 notice letter substantially complied with the Board's notice requests and the September 2011 addendum submitted by the VA examiner substantially complied with the Board's request for additional examination data.  Id.; D'Aries, 22 Vet. App. at 105.   

In September 2011, the VA examiner submitted an addendum to the January 2011 VA examination report explaining, in detail, that the information requested in the Board's August 2011 remand directive was not necessary to assess the current severity of the Veteran's asbestosis, and, furthermore, would not provide a medically sound basis from which to determine the current severity of the Veteran's respiratory disability.  Specifically, the examiner explained that the DLCO(SB) test is utterly unaffected by the smooth muscle of the bronchi as it measures the ability of the lungs to transfer gas from inhaled air to the red blood cells in the pulmonary capillaries.  He explained that, consequently, whether the DLCO(SB) test is done before or after the use of a bronchodilator is immaterial and that undertaking further efforts to obtain DLCO(SB) data after the use of a bronchodilator would add nothing to the evaluation of the Veteran's respiratory function. 

Further, the examiner explained that maximum exercise capacity data measured by ml/kg/min oxygen consumption was not provided in the January 2011 report because this information is only relevant where the patient suffers from congestive heart failure, which the Veteran does not have.  The examiner also noted that the maximum exercise capacity test is not available at the Huntington VA Medical Center.  The examiner, a staff physician in emergency medicine, also consulted with the pulmonary specialists at that institution, and they reported that only two patients had ever been sent to other institutions for the maximum exercise capacity test over the last several years.  However, in this case, in the opinion of the examiner and the pulmonary specialists consulted, the maximum exercise capacity test would add nothing to the evaluation of the Veteran's respiratory function.

Respiratory disorders are rated under 38 C.F.R. §§ 3.96 and 3.97.  Asbestosis is rated under DC 6833.  See 38 C.F.R. § 3.97.  Under 38 C.F.R. § 4.96(d)(1), PFTs are required to evaluate interstitial lung disease except when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  The regulation directs VA to evaluate the disability based on other criteria where a maximum exercise capacity test is not of record.  Id.  When 38 C.F.R. § 4.96(d) was last amended in 2006, the comments in the Federal Register note that the regulations do not require that a maximum exercise capacity test be conducted, and that, in fact, the test is not routinely conducted, because interstitial lung disease is evaluated primarily on the basis of PFTs.  See 71 Fed. Reg. 52457.  It was also noted, as stated by the examiner, that the maximum exercise capacity test is not available in all medical facilities.  Id.  In those cases, evaluation will properly be based on the clinician's assessment of severity based on the history, physical findings, and available laboratory tests.  Id.  However, reference to maximum exercise capacity is still included in the rating criteria for application where relevant, but where "no maximum exercise capacity test is of record, as would be true in most cases, this regulation directs that evaluation be based on the alternative criteria."  Id.  Under 38 C.F.R. § 4.96(d)(4), post-bronchodilator studies are required when PFT's are done for disability evaluation purposes, unless the results of the pre-bronchodilator tests are normal or the examiner provides a reason that post-bronchodilator studies should not be done.

When a remand directive requests information from a medical examiner, there is substantial compliance when the information provided by the examiner is sufficient to resolve the issue for which the medical information was requested.  See D'Aries, 22 Vet. App. at 104-05.  Here, the intent of the Board's August 2011 remand order was to obtain sufficient information to facilitate an accurate rating under the applicable diagnostic code, and to notify the Veteran if this information could not be obtained.  The examiner explained that a post-bronchodilator DLCO(SB) was unnecessary as the test would not be affected by any change in the smooth muscle of the bronchi, which meets the requirements of 38 C.F.R. § 4.96(d)(4).  The examiner also explained that exercise capacity tests were not performed at that institution and would not be necessary or relevant in evaluating the Veteran's respiratory function as he does not suffer from congestive heart failure.  Accordingly, maximum exercise capacity test data is not required in order to accurately rate the Veteran's respiratory disorder under 38 C.F.R. § 4.96(d)(1), and, consequently, he need not be informed, in error, that data relevant to the adjudication of his claim is missing from the record.  Therefore, the September 2011 addendum to the January 2011 examination report and the September 2011 notice letter substantially complied with the Board's August 2011 remand directive.  

Furthermore, even if the specifically requested maximum exercise capacity data measured by maximum oxygen consumption data and DLCO(SB) data recorded after use of a bronchodilator were subsequently obtained by scheduling the Veteran for another examination at an institution that administers those tests, the Board would not be able to rely on its own medical judgment, and permissibly use that data to rate the Veteran's disability, in the face of medical evidence finding that data to be a irrelevant and unreliable.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not "refut[e] the expert medical conclusions in the record with its own unsubstantiated medical conclusions"); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  As such, no prejudice to the Veteran can result from proceeding with the rating of his asbestosis without obtaining maximum exercise capacity data measured by maximum oxygen consumption data and/or DLCO(SB) data recorded after use of a bronchodilator, or prior to providing him with notice of the unavailability of maximum exercise capacity data from the June 2007 PFT.

The Veteran's representative asserts that the September 2011 VA examination addendum is inadequate because the examiner failed to provide the DLCO(SB) and maximum exercise consumption data, and that the former is critical to any assessment of the service-connected respiratory disability.  See December 2012 Post-Remand Brief.  However, the examiner provided DLCO(SB) data in the January 2011 examination report; only post-bronchodilator DLCO(SB) was requested in the Board's August 2011 remand.  Furthermore, in the September 2011 addendum, the examiner explained that neither post-bronchodilator DLCO(SB) data nor maximum exercise capacity data, measured by maximum oxygen consumption, are valid measures of the Veteran's asbestosis.  

It is ultimately the rating specialist that interprets medical reports in order to match the rating with the disability; the medical examiner must provide description of the Veteran's symptoms and test results sufficient to allow the application of the rating criteria.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009).  Here, the examination addendum demonstrably provided all descriptions, test results, and explanations needed to apply the rating criteria under 38 C.F.R. §§ 4.96 and 4.97.  Post-bronchodilator DLCO(SB) and maximum exercise capacity data are not required to evaluate the Veteran's asbestosis where the examiner has provided a complete explanation as to the lack of medical validity of this data.  See 38 C.F.R. 
§ 4.96(1)(i) (directing VA to evaluate asbestosis on alternative criteria where the results of a maximum exercise capacity test is not of record); 38 C.F.R. § 4.96(4) (explaining that post-bronchodilator studies are not required when the examiner determines that they should not be done and explains why); 38 C.F.R. § 4.97, DC 6833 (providing rating criteria based on maximum exercise capacity data where there is cardiorespiratory limitation).  Therefore, the September 2011 examination addendum and September 2011 notice letter substantially comply with the Board's August 2011 remand order.  See Missouri Veterans Comm'n v. Peake, 22 Vet. App. 123, 127 (2008) (explaining the "general legal concept that substantial compliance means actual compliance with ... essential objectives").

Where there is not strict compliance with a remand directive and the Board (1) recognizes the deviation from its request, (2) thoroughly analyzes the medical opinion provided, and (3) provides sufficient reasons for its reliance thereon, the standard of compliance required by that case has been demonstrated and there can be no error.  D'Aries, 22 Vet. App. at 106.  Accordingly, this decision explicitly states the examiner's deviation from the August 2011 remand directive, fully describes and analyzes the September 2011 examination addendum submitted by the examiner, and explains that reliance on the examination addendum is justified because the explanations provided by the examiner meet all the regulatory requirements of 38 C.F.R. §§ 3.96 and 3.97 and are consistent with the commentary on the meaning of § 3.96(d) published in the Federal Register.

Lastly, the Veteran's claim was readjudicated in a June 2011 Supplemental Statement of the Case (SSOC), as directed in the January 2011 remand order, and in an August 2011 SSOC and September 2011 SSOC, after the requested supplemental opinion was obtained from the January 2011 VA examiner, as directed in the August 2011 remand order.  The Board's duty to ensure compliance with the terms of its remand directives has been met.  See Dyment, 13 Vet. App. at 146-47; see generally Stegall, 11 Vet. App. at 271.     

II.  Increased Rating for Asbestosis

The appellant contends that he is entitled to higher disability ratings for his service-connected asbestosis than the 10 percent rating assigned prior to January 25, 2011, and the 30 percent rating assigned thereafter.  For the reasons that follow, the Board concludes that increased ratings are not warranted at any time during the appellate period.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.10.  The ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  See generally 38 C.F.R. Part 4; see also 38 U.S.C.A. § 1155 (authorizing the Secretary of VA to adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In considering the severity of a disability, VA will trace the medical history of the Veteran; consideration of the whole recorded history is necessary for a rating to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41; see, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1991) (explaining that, in some cases, full picture of the disability over time is necessary to an understanding and evaluation of the Veteran's current condition).  

If, upon review, it becomes apparent that the Veteran has separate and distinct manifestations that are nevertheless attributable to the same injury or disease, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  However, "pyramiding," or evaluating of the same disability or manifestation under various diagnoses, is to be avoided so a claimant is not compensated twice, or more, for the same symptomatology.  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 4.14.
 
Because the issue on appeal concerns the assignment of the initial rating for asbestosis following the award of service connection, VA must assess the level disability from the date of initial application for service connection to the present.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The rating assigned may be higher or lower for specific segments of the time under review if consistent with the facts found on review of the period under consideration.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In other words, the Veteran's disability rating may be "staged."  Fenderson, 12 Vet. App. at 126-27.

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent evidence, including both medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board will determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In increased rating claims, lay statements alone may constitute competent evidence of the severity of observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  Specifically, a layperson is competent to testify to symptoms of breathing difficulty and whether medication was prescribed for respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Board will also assess the credibility of the evidence found to be competent.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345-47 (1999).

Lastly, the Board must weigh all of the competent and credible evidence of record to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran is service-connected for asbestosis and the RO has assigned a staged rating under the criteria described in 38 C.F.R. § 4.97, DC 6833.  The RO determined that an initial 10 percent disability rating was warranted prior to January 25, 2011, and that a 30 percent disability rating is warranted thereafter.  The Veteran disagrees with this assignment and contends that he is entitled to higher disability rating for all staged periods on appeal.

The VA rating schedule provides that asbestosis will be rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, DC 6833.  Under this formula, a maximum 100 percent rating is assigned where (1) Forced Vital Capacity (FVC) is measured at less than 50 percent of that predicted; (2) DLCO (SB) is measured at less than 40 percent predicted; (3) maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; (4) there is cor pulmonale or pulmonary hypertension; or (5) outpatient oxygen therapy is required.  Id.  

A 60 percent rating is assigned where (1) FVC is measured at 50 to 64 percent predicted; (2) DLCO (SB) is measured at 40 to 55 percent predicted; or (3) maximum exercise capacity is at 15 to 20 ml/kg/min oxygen consumption, with cardiorespiratory limitation.  Id.  

A 30 percent rating will be assigned where FVC is measured at 65 to 74 percent predicted or DLCO (SB) is measured at 56 to 65 percent predicted, and a 10 percent rating is assigned where FVC is measured at 75 to 80 percent predicted or DLCO(SB) is measured at 66 to 80 percent predicted.  Id.

Here, a VA CT scan report dated June 2006 reported the presence of evidence of asbestosis and continued to note the presence of the multiple calcified granulomata and uncalcified nodules previously seen in July 2005, August 2005, and January 2006.  In May 2007, the VA examiner diagnosed interstitial calcifications and pleural plaquing, likely due to asbestos exposure.  The Veteran reported breathing difficulties in the mornings and with mild exertion.  The examiner also noted a history of wheezing one to several times daily and frequent dyspnea on mild exertion.  Upon examination, the Veteran had decreased breath sounds and crackles in the lower lung fields bilaterally, as well as a mild chest wall deformity of kyphoscoliosis.  CT scan showed evidence of emphysema, asbestosis, and old granulomatous disease, unchanged since June 2006.  PFT revealed a pre-bronchodilator FVC value of 64.7 percent predicted and a post-bronchodilator FVC value of 66.2 percent predicted.  The DLCO(SB) value was 71.8 percent predicted.  The interpretation was "moderate obstruction without post bronchodilator response," as well as "mild air trapping" and "normal diffusing capacity." The examiner explained that diffusion capacity, shown to be normal in May 2007, was the best way to follow the effects of the Veteran's interstitial asbestosis, and that his moderate obstructive disease and air trapping, not related to asbestosis, were the most likely cause of his current respiratory symptoms.

The Veteran was provided with a second VA examination in January 2011.  The examiner noted a history of dizziness, syncope, dyspnea on mild exertion, intermittent non-productive cough, purulent or mucorpulent productive cough, and daily wheezing.  The examiner also noted that the Veteran has an aortic valve problem and had a heart catheterization that revealed no significant coronary artery disease.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Decreased breath sounds were noted to be present on the right, and rhonchi, or sonorous wheezes, and decreased breath sounds were noted to be present on the left.  

X-ray showed emphysematous changes, evidence of previous granulomatous disease, and evidence of previous asbestos exposure, with no pleural effusion.  A new area of pleural thickening was seen on the right laterally at the mid-thorax, as well as a new right middle lobe infiltrate.  Follow-up by CT was recommended for treatment of those interval changes, and VA treatment records show that the Veteran was instructed to follow up with his primary physician.  PFT revealed a post-bronchodilator FVC value of 66 percent predicted.  The DLCO(SB) value was 57 percent predicted.  The interpretation of the January 2011 PFT is "moderate obstructive defect" with "borderline bronchodilator response" and "air trapping noted with moderate decrease in diffusing capacity."  The examiner found that the Veteran suffered from increased respiratory symptoms due to his service-connected asbestosis, as his diffusion capacity decreased over the period from May 2007 to January 2011.  The January 2011 examiner agreed with the May 2007 examiner's opinion that diffusion capacity is the best measure of the effects of the Veteran's interstitial asbestosis because his moderate obstructive disease and air trapping, which had not changed since May 2007, are caused by his ?chronic obstructive pulmonary disease (COPD) from smoking.  Consequently, the examiner explained, the recent increase in symptoms seen in January 2011 was due to effects of asbestosis.

As discussed above, the January 2011 VA examiner submitted an addendum in September 2011, explaining that it was not necessary to obtain DLCO(SB) test data after the use of a bronchodilator because the ability of the lungs to transfer gas from inhaled air to the red blood cells in the pulmonary capillaries is not affected by the smooth muscle of the bronchi.  The examiner also explained that maximum exercise capacity data measured by ml/kg/min oxygen consumption was not provided in the January 2011 report because it is not performed at that VA Medical Center and, furthermore, is not relevant where there is no congestive heart failure.  As the Veteran does not have congestive heart failure, therefore, the maximum exercise capacity test would, in the examiner's opinion, add nothing to the evaluation of the Veteran's respiratory function.

VA treatment records from June 2012 show the Veteran complained of a cough, mostly in the morning, but reported no increase in shortness of breath or wheezing.  In August 2012, he requested a consultation with a VA pulmonary specialist for his history of shortness of breath, but explained that this condition was chronic and he was in no acute distress.  A private PFT dated August 2012 shows a pre-bronchodilator FVC value of 76 percent predicted, a post-bronchodilator FVC value of 79 percent predicted, and a DLCO(SB) value of 109 percent predicted.  

Review of the evidence of record shows that the staged ratings assigned by the RO correspond to the level of disability shown during each stage.  The preponderance of the evidence is against assigning a disability rating for asbestosis greater than 10 percent prior to January 25, 2011, or greater than 30 percent thereafter, under DC 6833, the rating criteria used to rate the severity of asbestosis.  See 38 C.F.R. 
§§ 4.96, 4.97.  As both examiners asserted that DLCO(SB) test data is the best indicator of the current severity of the Veteran's asbestosis, and DC 6833 allows for the severity of asbestosis to be rated in accordance with this data, the Veteran's disability is rated under the appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As the evidence of record does not show DLCO (SB) measured at 56 to 65 percent predicted prior to January 25, 2011, or DLCO (SB) measured at 40 to 55 percent thereafter, higher ratings for asbestosis are not warranted under DC 6833.  
38 C.F.R. § 4.97.  VA examination data shows DLCO(SB) was 71.8 percent of predicted in June 2007 and 57 percent of predicted in January 2011.  The private evidence submitted by the Veteran shows improved PFT data and does not warrant the assignment of a higher rating.  Lastly, the Veteran's competent and credible lay descriptions of his breathing difficulties have been fully considered in the Board's rating determination, as the severity of his reported symptoms is objectively measured by his DLCO(SB) data, and this objective test data corresponds to his reported symptomatology.  

The Board has considered whether consideration of the other applicable rating criteria could justify a higher disability rating at any point during the period on appeal.  See 38 C.F.R. § 4.96, DC 6833.  However, even if the Board were to discount the opinions of the VA examiners and rate the Veteran on the basis of his FVC test data, FVC was not measured at 65 to 74 percent predicted prior to January 25, 2011, or at 50 to 64 percent predicted thereafter, so no higher rating could result from consideration of that data.  As noted above, maximum exercise capacity data is not of record, but the examiner specifically explained that the Veteran does not have cardiorespiratory limitation, as required by the rating code for consideration of that test data.  See 38 C.F.R. § 4.97, DC 6833; see also 38 C.F.R. § 4.96(d).  The Veteran does not have cor pulmonale or pulmonary hypertension, and does not require outpatient oxygen therapy.  Therefore, none of the other applicable rating criteria justify the assignment of a higher rating at any time during the appellate period.  See 38 C.F.R. § 4.96, DC 6833.  

The staged ratings assigned for the Veteran's asbestosis, 10 percent prior to January 25, 2011, and 30 percent thereafter, accurately depict the severity of the Veteran's disability over each rated segment, which together constitute the entirety of the rating period on appeal.  The evidence provides no basis for creating additional stages or assigning a higher rating to either existing stage.  See Hart, 21 Vet. App. at 509-10 (2007).  Furthermore, no additional separate ratings are warranted as 
38 C.F.R. § 4.96(a) directs VA to assign a single rating for respiratory conditions under the diagnostic code which reflects the predominant disability.

The Board has also considered whether a referral for extraschedular rating is warranted.  See generally Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. 
§ 3.321.  The rating schedule represents, as far as is practicable, the average impairment of earning capacity, but, to afford justice in exceptional situations, an extraschedular rating can be provided where the schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(a), (b).  To determine whether referral for extraschedular consideration is warranted, VA will, first, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule.  Id.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation is found to be inadequate because it does not contemplate the Veteran's level of disability and symptomatology, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors like marked interference with employment or frequent periods of hospitalization, as described in the regulatory "governing norm."  Id. at 115-116; 38 C.F.R. § 3.321(b)(1).  Lastly, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate the disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

Here, the symptoms associated with the Veteran's asbestosis, namely his reported breathing difficulties, are not shown to cause any impairment that is not already contemplated by DC 6833.  The medical evidence of record shows that the Veteran's breathing problems due to asbestosis are best assessed by measuring his diffusion capacity, and the rating criteria for asbestosis explicitly require consideration of diffusion capacity test data.  Therefore, the rating criteria for interstitial lung disease reasonably describe his disability.  Consequently, no further inquiry into the assignment of an extraschedular rating is warranted, as extraschedular consideration is not justified where the available schedular evaluations for the service-connected disability are adequate to describe the Veteran's disability.

In conclusion, the Board finds that the preponderance of the evidence is against assigning a rating higher than 10 percent prior to January 25, 2011, and a rating higher than 30 percent thereafter, for the Veteran's service-connected asbestosis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 53-56; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial disability rating greater than 10 percent prior to January 25, 2011, and a disability rating greater than 30 percent as of January 25, 2011, for service-connected asbestosis is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


